Order, Supreme Court, New York County (Diane Lebedeff, J.), entered October 18, 1996, which denied defendant-appellant’s motion to vacate the default judgment entered against it, unanimously affirmed, with costs.
A party seeking to vacate a default judgment must establish the existence of both a meritorious claim or defense and a reasonable excuse for the default (Gray v B. R. Trucking Co., 59 NY2d 649). The IAS Court properly found that defendant failed to show either. Concur—Sullivan, J. P., Rosenberger, Ellerin, Williams and Colabella, JJ.